Citation Nr: 0729250	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-04 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel






INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
denied the appellant's claim for service connection for 
arthritis of the lumbar spine with right hip because the 
evidence was not new and material.  In that decision, the RO 
also denied the veteran's claim for service connection for a 
skin condition.  By an October 2006 rating decision, the RO 
granted service connection for dermatitis and assigned an 
initial noncompensable rating, effective November 3, 2003.  
Thus, this issue is no longer in appellate status. 

The remaining issue on appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA requires, that VA inform claimants seeking to reopen 
a previously and finally disallowed claim of the unique 
character of evidence that must be presented. In the context 
of a claim to reopen, that the Secretary look at the bases 
for the prior denial and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

While the veteran was provided with VCAA notice letters in 
December 2003 and in April 2004, they did not contain the 
specific information required by Kent. 

Further, to ensure that all due process requirements are met, 
the veteran should be given another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The notice to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The VA should also invite 
the veteran to submit all evidence in his possession, and 
ensure that its notice to the appellant meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)-particularly as regards disability ratings and 
effective dates-as appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and his 
representative with notice of the 
evidence that must be presented to 
substantiate the elements of a claim for 
service connection for arthritis of the 
lumbar spine that were found to be 
deficient in the RO's November 1999 
decision which denied the veteran's claim 
for service connection.  That decision 
was premised on findings that there was 
no evidence that the claimed condition 
was incurred or aggravated by military 
service or that his arthritis manifested 
to a compensable degree within one year 
from his discharge from service.  Inform 
the veteran that, to substantiate the 
claim, competent medical evidence 
(usually supplied by a physician or other 
qualified medical professional) would be 
needed to show that the veteran's 
arthritis of the lumbar spine was 
incurred or aggravated by military 
service or that his arthritis manifested 
to a compensable degree within one year 
from his discharge from service.  

Invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  
Ensure that the notice meets the 
requirements of Dingess/Hartman (cited to 
above)-particularly as regards 
disability ratings and effective dates-
as appropriate.  

The notice should also clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  Then re-adjudicate the claim.  If the 
determination remains unfavorable, 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



